Citation Nr: 0004683	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for ischemic heart disease 
and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to June 
1946, including confinement as a prisoner of war (POW) of the 
Japanese Government from May 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of ischemic heart disease.

2.  There is no competent medical evidence linking the 
veteran's hypertension to his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for ischemic 
heart disease and hypertension is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be service connected for 
ischemic heart disease and hypertension secondary to beriberi 
as a POW during service.  In pertinent part, service 
connection for beriberi heart disease (which includes 
ischemic heart disease in a former POW who experienced 
localized edema during captivity) may be presumed if a 
veteran develops this disease to a compensable degree at any 
time following discharge from active service.  38 C.F.R. 
§§ 3.307, 3.309(c) (1999).  The law provides that service 
connection for hypertension may be presumed if a veteran 
served for 90 days or more during a period of war or after 
January 1, 1947, and the condition manifested to a 
compensable degree within one year of service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1999).  

The Board acknowledges the veteran's contentions; however, it 
must first be determined whether the veteran has satisfied 
his burden of presenting a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

To establish that a claim for service connection is well-
grounded, generally, a veteran must present (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. 
Cir. 1997).

The veteran's service medical records confirm that he was a 
POW from May 1942 to September 1945.  He reportedly lost 
about 50 pounds.  He had beriberi and other diseases due to 
inadequate nutrition during his confinement and was treated 
for malnutrition upon repatriation.  The service medical 
records contain no evidence related to ischemic heart 
disease, hypertension, or other cardiovascular disability.  
Likewise, VA examinations dated March 1949, March 1954, and 
March 1983 found the veteran's cardiovascular system to be 
normal.  

A VA examination in November 1983 diagnosed the veteran with 
borderline hypertension.  An x-ray of the veteran's chest 
performed at that time suggested the presence of hypertensive 
heart disease.  VA hospital records dated April to May 1997 
included an unremarkable cardiopulmonary examination and a 
diagnosis of hypertension.  During a VA examination in May 
1997, the veteran reported that his hypertension manifested 
during the 1960's and that he had been on medication since 
the late 1970's.  His blood pressure was recorded as 140/70 
lying, 145/68 sitting, and 140/90 standing.  The 
cardiovascular examination was otherwise normal.  The 
veteran's diagnoses included hypertension, well controlled by 
medication.

A July 1998 letter from John P. Jacobs, M.D., stated that the 
veteran had an increase of neurological symptoms in February 
1997 and that he presently had objective evidence of 
neurological deficit, including foot drop and decreased 
sensitivity of the left lower extremity.  These symptoms 
could occur as sequelae of stroke or neuropathy.

A VA outpatient record dated September 1998 shows that the 
veteran began to have neurological symptoms in April 1997.  
He had improved but still had difficulty with speech and 
language.  Current findings were consistent with anterior 
left frontal lobe damage.  An MRI of the brain performed in 
November 1998 disclosed watershed ischemic changes of the 
left hemisphere, left basal ganglia lacune, and small vessel 
ischemic disease within the white matter.  VA routine follow-
ups in October 1998, February 1999, and April 1999 disclosed 
that the veteran continued to control his hypertension with 
medication and that cardiac examinations were normal.  A 
history of left frontal lobe deficit, with improvement, was 
noted.

During a VA examination in May 1999, the veteran reported a 
recent history of becoming confused and obtunded, and 
developing weakness of the left leg.  He had been diagnosed 
with a cerebrovascular accident.  The veteran presently 
complained of poor memory, speech difficulties, and residual 
weakness.  He also reported treatment for hypertension for 
the past ten years.  The cardiac examination was normal.  The 
veteran's diagnoses included essential hypertension, not well 
controlled.

The veteran appeared at a hearing before the undersigned 
Board Member in November 1999.  He testified that he 
presently suffered from several symptoms which he believed 
were manifestations of beriberi heart disease and that he had 
swelling of the legs while a POW.  He also testified that he 
thought that his hypertension was a result of his heart 
disease and that the MRI of his brain showed ischemic heart 
disease.

Based upon the aforementioned evidence, the Board finds that 
the veteran's claim of entitlement to service connection for 
ischemic heart disease must be denied as not well grounded 
because there is no current medical diagnosis of such a 
disability.  The medical evidence of record following the 
veteran's discharge from active service includes no 
documentation that the veteran has ever been diagnosed with 
ischemic or beriberi heart disease.  The Board recognizes 
that the veteran reportedly has ischemic changes of the brain 
and that he believes that he suffers from ischemic heart 
disease.  However, the record does not show that any ischemic 
damage of the brain would support a diagnosis of ischemic 
heart disease.  Lay testimony cannot provide such medical 
evidence because lay persons are not competent to offer a 
diagnosis or opinions requiring medical expertise.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In addition, the evidence of record contains no competent 
medical opinion relating the veteran's hypertension to any 
incident of active service.  The first documented diagnosis 
of hypertension in the record is dated November 1983 and the 
veteran has stated that he was first diagnosed with 
hypertension in the 1960's.  Both dates are many years 
following active service and no medical professional has 
related the hypertension back to the veteran's period of 
active service.  Nexus evidence may not be provided by lay 
testimony.  See Brewer v. West, 11 Vet.App. 228 (1998).

In this case, service connection may not be presumed under 
the applicable presumptive provisions, including the lifetime 
presumptive provisions for beriberi/ischemic heart disease in 
certain former POW's.  According to the medical evidence of 
record and information provided by the veteran, hypertension 
was not evident until many years following service.  In 
addition, although the veteran is already service connected 
for beriberi, and he has not been shown to have ischemic 
heart disease.

It is, of course, beyond question that the veteran suffered 
extreme hardship as a POW for over three years during World 
War II,  having been captured with the fall of Corregidor in 
May 1942.  The Board appreciates his service on behalf of his 
country.  He is currently service-connected for post-
traumatic stress disorder, rated at 70 percent, and other 
disabilities due to service.  Inasmuch as the record does not 
include a medical diagnosis of ischemic heart disease or 
competent medical evidence linking hypertension to service, 
however, the veteran's current appeal must be denied as not 
well grounded.  The Board is unaware of the existence of 
additional evidence currently available that might well 
ground his claim and trigger notification requirements 
pursuant to 38 U.S.C.A. § 5103(a) (West 1991).  See McKnight 
v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  The 
veteran may reapply to the RO for compensation at any time 
with medical evidence of ischemic heart disease or 
appropriate evidence linking his hypertension to service.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for ischemic heart disease and 
hypertension is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

